Exhibit 99.2 THIS DOCUMENT IS IMPORTANT AND REQUIRES YOUR IMMEDIATE ATTENTION This document should be read in conjunction with the Prospectus dated October6, 2016 (the “ Prospectus ”). The definitions used in the Prospectus apply in this Form of Withdrawal (the “ Form ”). All terms and conditions contained in the Prospectus applicable to the U.S. Offers for Petrobras Argentina S.A. Class B Shares (“ PESA Shares ”) are deemed to be incorporated in and form a part of this Form. U.S. FORM OF WITHDRAWAL Of the Class B Shares held by U.S. Persons of Petrobras Argentina S.A. Pursuant to the Prospectus dated October 6, 2016 by Pampa Energía S.A. THIS FORM OF WITHDRAWAL OF THE U.S. OFFERS MUST BE RECEIVED BY 5:00 P.M., NEW YORK CITY TIME, ON NOVEMBER 10, 2016, OR UNTIL THE NEW EXPIRATION DATE, IF THE U.S. OFFERS WERE EXTENDED. The Argentine Receiving Agent is: SBS TRADING S.A. Av. Eduardo Madero 900 Piso 11° City of Buenos Aires, Argentina (C1106ACV)
